Order entered December 1, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01486-CR
                                   No. 05-13-01487-CR

                          KENNETH RAY TURNER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                   Trial Court Cause No. F13-51238-H & F13-51239-H

                                        ORDER
       The November 17, 2014 Motion for Extension of Time to File Motion for Rehearing by

Appellant Kenneth Ray Turner is GRANTED. Appellant’s Motion for Rehearing, received on

November 14, 2014, is ORDERED filed as of the date of this Order.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE